DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated June 30, 2022 in which claims 1, 3, 7, and 12 have been amended and claims 4, 10, and 15 have been canceled.  Therefore, claims 1, 3, 6-7, 9, 12, and 14 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on June 30, 2022 has been entered.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-7, 9, 12, and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
generating and broadcasting, by a payment collection device, a first wireless signal, the first wireless signal including verification information for a to-be-processed target payment transaction, the verification information including a random number generated based on a current time; 
obtaining, by a payment device, the verification information from the first wireless signal after detecting the first wireless signal; 
encoding, by the payment device, payment account information and the verification information to generate a two-dimensional code representing, payment information, and displaying two-dimensional code in an interactive interface to the payment collection device;
obtaining, by the payment collection device, the payment information through code scanning of the displayed two-dimensional code; 
performing, by the payment collection device, matching verification by using the verification information included in the payment information and the verification information locally generated; and 
if the matching verification succeeds, completing a payment request by using the account information included in the payment information.  

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers collecting, transferring, and verifying information to facilitate the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device” language; “generating”, “broadcasting”, “obtaining”, “encoding”, and “matching” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, generating and broadcasting, by a payment collection device, a first wireless signal, the first wireless signal including verification information for a to-be-processed target payment transaction, the verification information including a random number generated based on a current time, in the context of the claimed invention encompasses one or more people manually generating and broadcasting verification information for a to-be-processed target payment transaction, the verification information including a random number generated based on a current time.
but for the generically recited computer language, obtaining, by a payment device, the verification information from the first wireless signal after detecting the first wireless signal, in the context of the claimed invention encompasses one or more people manually sending transaction information.
but for the generically recited computer language, encoding, by the payment device, payment account information and the verification information to generate a two-dimensional code representing, payment information, and displaying two-dimensional code in an interactive interface to the payment collection device, in the context of the claimed invention encompasses one or more people manually encoding payment account information and the verification information to generate a two-dimensional code representing, payment information, and displaying two-dimensional code.
but for the generically recited computer language, obtaining, by the payment collection device, the payment information through code scanning of the displayed two-dimensional code, in the context of the claimed invention encompasses one or more people manually obtaining the payment information.
but for the generically recited computer language, performing, by the payment collection device, matching verification by using the verification information included in the payment information and the verification information locally generated, in the context of the claimed invention encompasses one or more people manually performing matching verification by using the verification information included in the payment information and the verification information locally generated.
but for the generically recited computer language, if the matching verification succeeds, completing a payment request by using the account information included in the payment information, in the context of the claimed invention encompasses one or more people manually sending transaction information.
Claim 3:  but for the generically recited computer language, further comprising: generating and broadcasting, by the payment device, a second wireless signal that includes a verification information acquisition request; after detecting the second wireless signal, sending, by the payment collection device, a third wireless signal that includes the verification information to the payment device; and obtaining, by the payment device, the verification information from the third wireless signal, in the context of the claimed invention encompasses one or more person manually generating and broadcasting a verification information acquisition request, sending verification information, and obtaining the verification information.

Claims 7 and 12 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 9 and 14 are substantially similar to claim 3, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, to perform the “generating”, “broadcasting”, “obtaining”, “encoding”, and “matching”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “device”, to perform the “generating”, “broadcasting”, “obtaining”, “encoding”, and “matching” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claim 6 merely limits the abstract idea but does not recite any additional element beyond the cited abstract idea, thus, does not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1, 3, 6-7, 9, 12, and 14 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Xia, U.S. Patent Application Publication Number 2019/0095926; in view of Yao, U.S. Patent Application Publication Number 2015/0264724; and in view of Banks, U.S. Patent Application Publication Number 2015/0066765.
As per claim 1, 
Xia explicitly teaches:  
obtaining, by the payment collection device, the payment information through code scanning of the displayed two-dimensional code; (Xia at paras. 30-32) (For example, according to the merchandise selected by the payment user at the payment terminal, the receiving user at the receiving terminal can operates the receiving terminal to generate an RF signal including the payment information corresponding to a payment amount of the merchandise to be paid. Note that, the receiving terminal can scan the RF label from the merchandise to be paid, and generate an RF signal including the payment information corresponding to a payment amount of the merchandise according to the RF label. The payment information may be the payment information including the payment amount of the merchandise. Optionally, the receiving terminal can generate above RF signal(s) through a specific application program, so as to achieve speedy generation of the RF signal, and to improve the payment efficiency. The application program can be an RF signal generating program of an instant messaging communication application.)
performing,  by the payment collection device, matching verification by using the verification information included in the payment information and the verification information locally generated; and (Xia at paras. 58-60) (Specifically, after the bank server receives the above payment request, the bank server can verify the verification information of the payment account number included in the payment request. For example, the verification information can be compared with the verification information of the payment account number bounded at the bank server. When the comparing result is consistent, the verification is successful and the payment request can be processed. For example, the payment amount can be transferred from the payment account number to the receiving account number. The receiving account number can come from the payment request, or the bank server can find the receiving account number according to the terminal ID of the payment terminal.)
if the matching verification succeeds, completing a payment request by using the account information included in the payment information.  (Xia at paras. 58-60) (Specifically, after the bank server receives the above payment request, the bank server can verify the verification information of the payment account number included in the payment request. For example, the verification information can be compared with the verification information of the payment account number bounded at the bank server. When the comparing result is consistent, the verification is successful and the payment request can be processed. For example, the payment amount can be transferred from the payment account number to the receiving account number. The receiving account number can come from the payment request, or the bank server can find the receiving account number according to the terminal ID of the payment terminal.)

Xia does not explicitly teach, however, Yao does explicitly teach:
generating and broadcasting, by a payment collection device, a first wireless signal, the first wireless signal including verification information for a to-be-processed target payment transaction, the verification information including a random number generated based on a current time; (Yao US20150264724 at paras. 65-67 and 90-92) ( The communication master device may broadcast the first signal through the first communication channel. The first communication channel of the communication master device may send an encrypted signal by means of broadcasting. An encryption method such as RSA or another asymmetric encryption method may be used as an encryption method for the encrypted signed.  The encrypted information may include the verification information of the second communication channel of the communication master device. In addition, in order to improve the security level of the communication process, a dynamic random number may be added to the encrypted information at S210. This dynamic random number may be acquired by the communication master device and the server based on a same algorithm and a same criterion, for example, based on a same time reference such as a current time)
obtaining, by a payment device, the verification information from the first wireless signal after detecting the first wireless signal; (Yao at paras. 65-68) (The first communication channel of the communication master device may perform broadcasting within a specific frequency band. In order to identify a broadcasted signal, a specific wireless signal may be added to the broadcasted signal. For example, four fixed level values having a fixed byte length, e.g., all low levels or all high levels, are used in a signal broadcasted by the first communication channel to identify the signal.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xia and Yao to provide for the above noted limitations because it allows for a method of establishing a wireless communication connection, a communication master device, a communication slave device, a server and a system so as to provide an enhanced security.  (Yao at Abstract and paras. 9-12)

Xia and Yao do not explicitly teach, however, Banks does explicitly teach:
encoding, by the payment device, payment account information and the verification information to generate a two-dimensional code representing, payment information, and displaying two-dimensional code in an interactive interface to the payment collection device; "(Banks US20150066765 at paras. 331-339) ( In another example, the transaction code may be provided to the payer by embedding the transaction code into a barcode or QR code. In this case, the payer may use an image scanning functionality of the payer station to scan the barcode or QR code, and extract the transaction code from the barcode or QR code. It will be appreciated that QR codes are frequently used by embedding a uniform resource locator (URL) address into the QR code which can be accessed when the QR code is scanned. Accordingly, in an alternative example, the transaction code may be incorporated into a URL which is embedded into a QR code, and the transaction code may subsequently be extracted from the URL when embedded URL is determined by scanning the QR code. Irrespective of how the transaction code is obtained at the payer station, ultimately the transaction code will be used as a reference to allow the payer to authorise the payment. Payment details (along with other optional payment request parameters) may be retrieved from the payment service provider by also using the transaction code as a reference, and may subsequently be displayed to the payer to allow the payer to confirm the details of the transaction before providing authorisation.  Also, information regarding the payment or payee is be embedded within the transaction code.)"
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xia, Yao, and Banks to provide for encoding, by the payment device, payment account information and the verification information to generate a two-dimensional code representing, payment information, and displaying two-dimensional code in an interactive interface to the payment collection device, because it improves a customer's confidence in the use of the payment method, helps to prevent incorrect payments from being made, and offers a significant improvement in the security of the payer's personal information.  (Banks at Abstract and paras. 346-349)
As per claim 6, Xia explicitly teaches:  a payment collection device; and a payment device, wherein the payment collection device and the payment device are configured to perform the method according to claim 1.  (Xia US2015/0134531 at paras. 5-7) ( According to various embodiments, there is provided a method of information transmission. A payment terminal receives a RF signal generated and transmitted from a receiving terminal. The RF signal includes payment information corresponding to a payment amount to be paid. The payment terminal parses the RF signal to obtain the payment information. The payment terminal sends a payment request to a bank server, according to the payment information. The payment request includes a payment account number and verification information of the payment account number. The bank serer processes the payment request, and sends a process result after processing to the payment terminal and the receiving terminal.)
Claims 7 and 12 are substantially similar to claim 1, thus, they are rejected on similar grounds.


Claims 3, 9, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Xia, U.S. Patent Application Publication Number 2019/0095926; in view of Yao, U.S. Patent Application Publication Number 2015/0264724; and in view of Banks, U.S. Patent Application Publication Number 2015/0066765; as applied to claims 1, 6, 7, and 12 above; and in view of Ives-Halperin WIPO Patent Application Publication Number 2017/091431.
As per claim 3, 
Xia, Yao, and Banks do not explicitly teach, however, Ives-Halperin does explicitly teach:  
further comprising: generating and broadcasting, by the payment device, a second wireless signal that includes a verification information acquisition request; after detecting the second wireless signal, sending, by the payment collection device, a third wireless signal that includes the verification information to the payment device; and obtaining, by the payment device, the verification information from the third wireless signal.  (Ives-Halperin WO2017/091431 at pp. 1-3) ("Optionally, biometric data of users associated with particular devices are obtained, stored, and retrieved by various devices, such as to prevent another user, lacking the authorized user's biometrics, from using a device obtained from an authorized user for access to a restricted resource, such as a facility, geographic location, or other resource. [0005] In a first aspect, an electronic user device is provided. Optionally, an electronic user device of this aspect includes one or more transceivers for receiving signals. Optionally, a transceiver of the one or more transceivers can be configured to receive signals transmitted over a short-range connection. The electronic user device can further include a communication engine that detects a first wireless signal having been transmitted over a short-range connection by an electronic client device and having been received by the one or more transceivers at the electronic user device. Optionally, the electronic user device can include an access-right detection engine that, in response to the detection of the first wireless signal having been transmitted over the short- range connection from the electronic client device, identifies a specification of a limited-access resource; and that facilitates a query of a data store using the specification of the limited-access resource for an access-enabling code. The electronic user device can also further include an access-right evaluation engine that generates a second wireless signal to be transmitted by the one or more transceivers. The second wireless signal can include a request for stimulus data; and the access-enabling code. The electronic user device can optionally include an interface engine that detects the stimulus data having been included in a third wireless signal received by the one or more transceivers; and that facilitates a presentation of a visual stimulus that corresponds to the stimulus data.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xia, Yao, Banks, and Ives-Halperin to provide for generating and broadcasting verification data through wireless signals because it advantageously makes use of short-range communications to allow devices to exchange data with one another and facilitate access or denial of access to users associated with devices based on the exchanged data in a more reliable and secure manner.  (Ives-Halperin at pp. 1-3)
Claims 9 and 14 are substantially similar to claim 3, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on June 30, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3, 6-7, 9, 12, and 14, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application covers collecting, transferring, and verifying information to facilitate the completion of a financial transaction, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that “the claim as a whole also use any alleged judicial exception in conjunction with a device to perform a payment verification method. The claims as a whole thus integrate any alleged judicial exception into a practical application of that exception.”
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “device” - to perform the “generating”, “broadcasting”, “obtaining”, “encoding”, and “matching”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers collecting, transferring, and verifying information to facilitate the completion of a financial transaction, which is a fundamental economic practice.  The claims invoke the “device” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))
	Finally, the Applicant argues that the claims are directed to significantly more than the abstract idea because “the claims recite "additional elements" that are not "well-understood, routine and conventional".  
Examiner disagrees, however, and notes that, as explained above in the instant rejection under 35 U.S.C. § 101, that the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  Also, the functionality here is already present in the recited hardware, which is merely routine and conventional.  Collecting, transmitting, and verifying data is routine and conventional.  There is no technological problem or solution identified.  This is merely a business solution to transfer data between devices.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the §§ 102 and 103 rejections for now pending claims 1, 3, 6-7, 9, 12, and 14, Examiner notes that the arguments are moot in light of the new grounds for rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693